Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims interpretation
1.	From the specification and drawings appears the [ ] and ( ) are part of the claims.
Drawing
2.	Drawing filed on 10/27/2021 has been accepted by the examiner,
Citation of Relevant Prior Art 
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Erving (US 7502425 B2) describes an algorithm for computing an efficient, reduced complexity, windowed optimal linear time domain equalizer for a dispersive channel comprises the steps of determining a window of maximum energy in the impulse response of length equal to or less than a number of cyclic prefix samples associated with a received digital data signal, computing the corresponding inside and outside matrices, performing an inverse Cholesky decomposition of the inside matrix, creating a resultant matrix as the product of the outer and the upper and lower square root inner matrix, followed by Householder reduction and QL transformation to thereby compute the time domain equalizer as the linear transformation of the eigenvector corresponding to the smallest eigenvalue at the receiver. The smallest eigenvalue is determined 

	Giannaki (US 7292647 B1) describes techniques are described for robustifying multi-carrier wireless transmissions, e.g., OFDM, against random frequency-selective fading by introducing memory into the transmission with complex field (CF) encoding across the subcarriers. Specifically, instead of sending a different uncoded symbol per subcarrier, the techniques utilize different linear combinations of the information symbols on the subcarriers. These techniques generalize signal space diversity concepts to allow for redundant encoding. The CF block code described herein can also be viewed as a form of real-number or analog codes. The encoder described herein is referred to as a “Linear Encoder (LE),”0 and the corresponding encoding process is called “linear encoding,” also abbreviated as LE when no confusions arise. The resulting CF coded OFDM will be called LE-OFDM. In one embodiment, the linear encoder is designed so that maximum diversity order can be guaranteed without an essential decrease in transmission rate. By performing pairwise error probability analysis, we upper bound the diversity order of OFDM transmissions over random frequency-selective fading channels. The diversity order is directly related to a Hamming distance between the coded symbols. Moreover, the described LE can be 

	Tsai (US 7974358 B2) describes an orthogonal frequency division multiplexing (OFDM) system, comprising: an OFDM transmitter configured to transmit OFDM signals through a communication channel, the OFDM transmitter comprising: a channel encoder configured to encode a plurality of information bits; an interleaver configured to interleave the channel-encoded information bits; a mapper configured to map the interleaved channel-encoded information bits into mapped multi-level symbols; and a dispersive encoder configured to dispersively encode the mapped symbols using a plurality of sub-carriers with various weights, wherein the dispersive encoder is constructed by: defining a first basis set of a rectangularly-pulsed OFDM signal; defining a bilinear transform; applying the bilinear transform to the first basis set of rectangularly-pulsed OFDM signal; constructing a second basis set containing zero-edged continuous basis signals; and constructing the dispersive encoder based on the second basis set; and an 

	Shokrollahi (US 2015/0333940 A1) describes a system comprising: a plurality of conductors configured to receive a set of input data bits; a pre-encoder configured to map the set of input data bits into symbols of a pre-code codeword of a pre-code, wherein the pre-code comprises a constrained set of vectors determined from a maximal set of vectors, and wherein the pre-code is associated with a constrained post-transformation alphabet comprising a portion of low magnitude symbol values selected from an unconstrained post-transformation alphabet associated with the maximal set of vectors; an encoder configured to generate a constrained-alphabet codeword of a constrained-alphabet vector signaling code, the constrained-alphabet codeword representing a transformation of the pre-code codeword with a first non-simple orthogonal matrix, wherein the constrained-alphabet codeword comprises symbols of the constrained post-transformation alphabet; and, a driver configured to transmit the constrained-alphabet codeword on a multi-wire communication bus.

	Erving (US 7180969 B1) describes an algorithm for computing an efficient, reduced complexity, windowed optimal linear time domain equalizer for a dispersive channel comprises the steps of determining a window of maximum energy in the impulse response of length equal to or less than a number of cyclic prefix samples associated with a received digital data signal, computing the .

Allowable Subject Matter
4.	Claims 1-14 are allowed.
Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 4 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a Zero-Force Equalized Vector Synthesis Absolute Encoder method for obtaining two orthogonal displacement signals in an encoder, the method comprising: a precise 

    PNG
    media_image1.png
    127
    722
    media_image1.png
    Greyscale

wherein the synthesized orthogonal displacement signals have their optimal amplitude and phase by minimizing distortions of raw position sensor signals in ZF equalization process. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-3 are allowed due to their dependency on claim 1.

Regarding claim 4:
The primary reason for the allowance of claim 4 is the inclusion of a Zero-Force Equalized Absolute Encoder apparatus for obtaining two orthogonal displacement signals, the apparatus comprising: wherein a precise absolute displacement position of the rotor (or the stator) is determined by the two orthogonal displacement signals obtained from the apparatus as shown in EQ. [4]:

    PNG
    media_image2.png
    122
    692
    media_image2.png
    Greyscale

 , wherein noise and distortion induced in the raw signals of position sensors are minimized. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 5-14 are allowed due to their dependency on claim 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
November 18, 2021